

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this “Separation Agreement”) is
made by and between NEW YORK MORTGAGE TRUST, INC., a Maryland corporation (the
“Company”), and DAVID A. AKRE (“Executive”).  The Company and the Executive may
be referred to collectively herein from time to time as “the Parties.”


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of January 18, 2008, by and between the Company and
Executive (the “Employment Agreement”); and


WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company shall terminate effective as of the Separation Date
(as defined below) and that, effective immediately upon execution and delivery
by the Parties of this Agreement, the Employment Agreement shall be terminated
and shall have no further force or effect whatsoever; and


WHEREAS, this Separation Agreement shall supersede and replace in all respects
any and all agreements and understandings between the Company and Executive
relating to Executive’s employment by and/or separation from the Company,
including but not limited to any provisions in the Employment Agreement that
would, by their terms, survive the expiration of such Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:


1.
Effective Date of Agreement.  This Separation Agreement shall become effective
and enforceable on the eighth day after the Separation Date (as defined below)
(the “Effective Date”).  Once effective, all of the terms, conditions, benefits
and restrictions of this Separation Agreement shall be fully enforceable and
binding on the Parties.



2.
Termination of Employment.



 
a.
Executive hereby resigns his employment and any and all positions he holds with
the Company and each of its subsidiaries and affiliates, including but not
limited to his positions as Co-Chief Executive Officer of the Company, a
director of the Company, and any and all other positions he holds with the
Company or any of its subsidiaries or affiliates, in each case effective as of
the Separation Date (as defined below).  Effective on the Separation Date, the
Executive shall have no further duties or responsibilities to be performed for
the Company or any of its subsidiaries or affiliates, other than as specified
herein, and shall have no authority to act or endeavor to act on behalf of the
Company or any of its subsidiaries or affiliates for any reason whatsoever.  For
purposes of this Separation Agreement, Executive’s “Separation Date” shall be
February 3, 2009.

 
 
b.
Executive will not receive any compensation or benefits from the Company after
the Separation Date, except as expressly hereinafter provided in this Separation
Agreement.  Executive and the Company each acknowledges and agrees that valid
consideration exists for the promises contained in this Separation Agreement.



 
 

--------------------------------------------------------------------------------

 
3.
Consideration to Executive.



 
a.
The Company shall pay Executive’s accrued Annual Salary that is payable through
and including the Separation Date in accordance with the Company’s normal
payroll practices on the Company’s next succeeding payroll payment date
following the Separation Date.



 
b.
The Company shall arrange through ADP, the Company’s payroll agent, for delivery
to Executive, within one (1) business day after the Effective Date, of a check
in the amount of $250,000 (Two Hundred and Fifty Thousand Dollars and No Cents),
less applicable withholding taxes, made payable to the Executive (the
“Separation Payment”).



 
c.
For the period from the Separation Date until the earlier of August 9, 2010 (the
date that is 18 months after the Separation Date) and the date on which the
Executive is eligible to receive similar coverage under another employer’s group
health insurance plan, Executive shall be eligible to continue coverage for
Executive and his dependents under the existing group health insurance plan
maintained by the Company for the benefit of its officers and employees provided
Executive timely provides the requisite election notice required under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  During the period
that Executive elects to continue such coverage, Executive shall pay the monthly
premiums for such coverage and the Company shall reimburse such premium payments
within five (5) business days after Executive presents evidence of payment to
the Company.  Executive shall promptly notify the Company when Executive becomes
eligible to receive similar coverage under another employer’s group health
insurance plan.

 
 
d.
The Company agrees to reimburse Executive for the actual reasonable out of
pocket business expenses incurred by the Executive in connection with the
performance of his duties as Co-Chief Executive Officer of the Company prior to
the date of this Agreement, subject to delivery by the Executive to the Company
of receipts and other appropriate supporting documentation reasonably requested
by the Company.



 
e.
Executive agrees that he will not retain any data or files that constitute
Confidential Information (as hereinafter defined).



 
f.
The Executive understands and agrees that the payments payable to Executive
under Sections 3(a), 3(b) and 3(c) will be treated by the Company as
compensation expense.



4.
Waiver, Release of Claims, and Covenant Not to Sue.



 
a.
Executive, for himself, his agents, personal representatives, heirs and assigns,
hereby unconditionally releases and forever discharges the Company and all of
its affiliated entities and subsidiaries, as well as their respective officers,
directors, partners, owners, employees, agents, representatives, financial
advisors, predecessors and successors, and all of their respective affiliates,
whether in their individual or representative capacities (collectively “Released
Parties”), from any and all liability of every kind and nature whatsoever
arising out of or connected in any way with Executive’s employment, or
termination of employment, by the Company and any of its affiliates or
subsidiaries, or any other matter relating to the Company or any of its
affiliates or subsidiaries, or the business or assets of any of them, both as to
matters now known and those discovered hereafter, including, without limitation,
any and all claims for monetary relief, injunctive relief, attorney fees, costs,
back pay or unpaid wages, fringe benefits, employment or reinstatement that
could have been raised under common law, wrongful discharge, breach of any
contractual rights, both express or implied, breach of any covenant of good
faith and fair dealing, both express or implied, any tort, any claim of invasion
of privacy, any legal restrictions on the Released Parties’ rights to terminate
employees, and any federal, state, or other governmental statute, regulation,
ordinance, or directive, specifically including, without limitation, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Securities Act of 1933, the Securities Exchange Act of
1934, and state securities laws.  The foregoing also includes any and all claims
Executive could have brought or could bring as a partner, member, director,
officer or employee of any of the Released Parties and any and all claims
Executive may have, in his capacity as a shareholder, with respect to events
occurring prior to the Separation Date.  Executive covenants not to sue the
Released Parties with respect to any of the released claims or potential claims
described above.  The foregoing release does not waive or infringe Executive’s
right to receive the payments and benefits described in Section 3
hereof.  Notwithstanding anything herein to the contrary, this Separation
Agreement shall not impact or release any rights that Executive may have, under
the bylaws of the Company, applicable insurance policies of the Company,
including but not limited to the Company’s existing director and officer
liability insurance policy, and/or under applicable law, to indemnification with
respect to liabilities, costs, losses and claims arising from or related to
Executive’s service as an officer, director or employee of the Company, any
parent, subsidiary or affiliate of the Company, or any of the Released Parties.

 
 
page 2 of 6

--------------------------------------------------------------------------------

 
 
b.
The Company hereby unconditionally releases and forever discharges Executive,
his agents, personal representatives, heirs and assigns, from any and all
liability whatsoever for any acts, occurrences or omissions arising out of or
connected in any way with Executive’s performance or discharge of his duties as
a director or officer of the Company, employment, prospective employment, or
termination of employment by the Company and any of its affiliates or
subsidiaries, or any other matter relating to the Company or any of its
affiliates or subsidiaries, or the business or assets of any of them, both as to
matters now known and those discovered hereafter, except to the extent that the
Executive has engaged in any fraudulent or criminal conduct in the performance
of his duties while employed by the Company (the “Released Claims”); provided,
however, the Released Claims shall not include, and the Company is not releasing
the Executive for liability with respect to, existing third party claims against
the Company for which the Executive is not entitled to receive indemnification
from the Company in accordance with the Company’s Charter, Bylaws or Maryland
law.  Except as provided in the immediately preceding sentence, the Released
Claims shall include, without limitation, any and all claims for monetary
relief, injunctive relief, attorney fees, costs and claims the Company could
have brought or could bring against Executive as a shareholder, partner, member,
director, officer or employee of any of the Released Parties.  The Company
covenants not to sue the Executive with respect to any of the Released Claims
except to the extent that the Company determines in good faith that the
Executive has engaged in any fraudulent or criminal conduct in the performance
of his duties while employed by the Company; provided, that the Company will
reimburse Executive for all reasonable attorneys fees and other defense costs if
the Company brings suit against Executive alleging fraudulent or criminal
conduct and Executive is successful on the merits in defending the action as
determined by a final non-appealable order.

 
 
c.
The Parties expressly understand and agree that the waivers, releases and
covenants not to sue set forth in clauses (a) and (b) above do not preclude
either Party from acting to enforce the terms, conditions, rights, obligations
and requirements of this Separation Agreement as provided herein.



 
d.
This Separation Agreement is intended by the Parties to comply with the
requirements of the Older Workers Benefits Protection Act (29 U.S.C. §
626(f)).  To that end the Parties acknowledge that (a) Executive has read and
understands the terms of this Separation Agreement and he accepts them knowingly
and voluntarily, (b) the claims released by Executive pursuant to this
Separation Agreement include claims arising under the Age Discrimination in
Employment Act (29 U.S.C. § 626 et. seq.), (c) Executive does not waive any of
his rights or claims that may arise after the date this Separation Agreement is
effective, (d) the consideration provided in Section 3 of this Separation
Agreement in exchange for Executive’s release of claims is in addition to
anything of value which Executive is already entitled to receive from the
Company, (e) Executive has been advised in writing to consult with an attorney
prior to signing this Separation Agreement, (f) Executive has been given a
period of up to 21 days in which to consider the terms of this Separation
Agreement, and (g) Executive has a period of 7 days following the date he signs
this Separation Agreement to revoke it, and the Separation Agreement shall not
become effective or enforceable until the revocation period has expired, as
provided for in Section 1 herein.



5.
Nondisclosure of Confidential Information.  Executive shall keep confidential
all secret or Confidential Information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses and
properties, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies, except
for secret or Confidential Information, knowledge or data which becomes public
knowledge (other than as a result of any act by the Executive or any
representatives of the Executive in violation of this Separation
Agreement).  Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.  The agreement made in this Section 5 shall be in
addition to, and not in limitation or derogation of, any obligations otherwise
imposed by law upon the Executive in respect of confidential information of the
Company.  “Confidential Information,” as used in this Separation Agreement,
means any and all confidential information (whether recorded in documentary form
or by electronic or other means) relating to the properties, business methods,
corporate plans, business plans, strategic plans, employee information
(including compensation, qualifications, and utilization), management systems,
finances, existing or developing business opportunities, processes under
development or development projects of the Company or any of its affiliates or
subsidiaries, or relating to the marketing or sales of any past, present or
future property or asset of any of them.  Confidential Information also includes
any other information in respect of which the Company owes an obligation of
confidentiality to any third party, knowledge of which Executive acquired at any
time during his employment by the Company or any of its affiliated companies and
which is not readily ascertainable to persons not connected with the Company
either at all or without significant expenditure of labor, skill or
money.  Confidential Information does not include, however, information which
(a) is or becomes generally available to the public other than as a result of a
disclosure by the Executive or any of his representatives, or (b) becomes
available to Executive on a non-confidential basis from a person other than the
Company or any of its representatives who is not known by Executive to be bound
by a confidentiality agreement with the Company or any of its affiliates.  The
nondisclosure obligation set forth in this Paragraph is in addition to any
fiduciary duties of Executive to maintain the confidentiality of the Company’s
Confidential Information and, to the extent not otherwise provided herein, the
Company’s trade secrets.

 
 
page 3 of 6

--------------------------------------------------------------------------------

 
6.
Consultation in Advance of Action.  Before Executive engages in any action which
may reasonably be construed as a violation of this Separation Agreement, or as
to which Executive believes the application of the Separation Agreement is not
clear, specifically including the provisions of Section 5 above, Executive
agrees to contact and confer with the Chief Executive Officer of the Company, or
his designee, regarding Executive’s intended action, to make a good faith effort
to avoid a violation, and to discuss the availability of alternative courses of
action that would not result in a violation.  Both Parties agree to engage in
such discussions in good faith.



7.
Injunctive and Contractual Relief.  Executive understands and agrees that the
covenants contained in Sections 5 and 16 are special, unique and of an
extraordinary character.  Because of the difficulty of measuring economic losses
to the Company as a result of a breach of these covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, in the event of any default, breach or
threatened breach of these covenant by Executive, the Company shall be entitled
to institute and prosecute legal proceedings to enforce its rights hereunder,
and shall be entitled specifically to injunctive relief and to such other and
further relief as may be available to the Company at law and/or in
equity.  Executive hereby waives any right to require the posting of a bond in
the event the Company seeks injunctive and/or other equitable relief to enforce
this Separation Agreement.  The rights, obligations and remedies provided in
this section shall be in addition to, and not in lieu of, any rights,
obligations and/or remedies imposed by applicable law under statutes enforcing
the protection of trade secrets and other confidential and proprietary
information.



8.
Covenant to Cooperate in Legal Proceedings.  The Executive agrees to cooperate
in good faith with and provide reasonable assistance to the Company, upon its
reasonable request, with respect to the defense or prosecution of any
litigation, investigation or other legal proceeding involving the Company.



9.
Severability.  The Parties understand and agree that every Section, and each
subpart, sub-paragraph or provision therein, of this Separation Agreement is
separable, severable and divisible from the rest of the Separation
Agreement.  If any Section, subpart, sub-paragraph or provision herein is ruled
invalid, illegal, unenforceable or void by any arbitrator, regulatory agency or
court of competent jurisdiction, the Parties understand and agree that the
remainder of this Separation Agreement shall continue to be enforceable to the
fullest extent permitted by law.  If the Company defaults on any its payment
obligations to the Executive hereunder and fails to correct such default within
48 hours after receiving written notice of the default from the Executive, the
Executive shall have no further obligations under this Agreement; provided,
however, if the Company does not make a payment to Executive hereunder because
the Company disputes in good faith its obligation to make such payment as a
result of a failure on the part of Executive to comply with his obligations
under this Agreement, then the failure to make such payment shall not be deemed
to be a payment default hereunder unless and until such dispute is resolved in
favor of the Executive.



10.
Choice of Governing Law and Venue.  The Parties (a) understand and agree that
the validity, interpretation, construction and performance of this Separation
Agreement, as well as the rights of the Parties under this Separation Agreement,
shall be governed in accordance with the laws of the State of New York, without
regard to its conflicts of law principles; and (b) irrevocably and
unconditionally submit to the exclusive jurisdiction of the courts of the State
of New York and federal courts sitting in the State of New York with respect to
all actions and proceedings arising out of or relating to this Separation
Agreement and the transactions contemplated hereby.



11.
Full Integration.  This Separation Agreement constitutes the entire agreement
between the parties regarding the resignation of Executive’s employment with the
Company.  It fully supersedes any and all prior oral or written representations,
communications or agreements between the parties pertaining to its subject
matter, including the Employment Agreement.  The Parties understand and agree
that by executing this Separation Agreement, the Parties mutually and
voluntarily release one another from each and every of their respective rights
and obligations under the Employment Agreement and agree that the Employment
Agreement shall be void and shall have no further force or effect
whatsoever.  The Parties further acknowledge that no written or oral
representations inconsistent with or additional to the terms and conditions of
this Separation Agreement have been made or reached.  Except as provided herein,
the parties further agree that no modification, amendment or waiver of any of
the provisions of this Separation Agreement shall be effective unless made in
writing, specifically referring to this Separation Agreement, and signed by
Executive and the Company.



 
page 4 of 6

--------------------------------------------------------------------------------

 
12.
Disputes.  Each Party to this Separation Agreement shall be entitled to seek any
and all relief to which it or he, as applicable, is entitled with respect to any
violation or threatened violation by the other Party of this Separation
Agreement.  Except as otherwise set forth herein, in the event a Party
institutes any proceeding to enforce his or its legal rights under, or to
recover damages for breach by the other Party of, this Separation Agreement, the
prevailing Party shall be entitled to recover from the other Party any actual
expenses for attorney’s fees and disbursements incurred by such prevailing
Party.



13.
No Waiver.  The Parties acknowledge and agree that the failure to enforce at any
time any of the provisions of this Separation Agreement or to require at any
time performance by any party of any of the provisions hereto shall in no way be
construed as a waiver of such provision or affect the validity of this
Separation Agreement or any part thereof, or the right of each party thereafter
to enforce each and every provision in accordance with the terms of this
Separation Agreement.



14.
Assignability.  This Separation Agreement is not assignable by Executive but is
assignable by the Company.  This Separation Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.  The Company
agrees to cause its successors and assigns to assume the Company’s liabilities
and obligations set forth in this Separation Agreement.



15.
Non-Disclosure of Agreement.  The Parties agree to keep any and all matters
relating to this Separation Agreement, including its existence, terms and the
negotiations and circumstances which led to this Separation Agreement,
confidential such that they will not disclose such matters to any person or
entity at any time; provided that (1) the Company may disclose such matters to
(i) any of its officers, directors, partners, owners, agents, auditors,
representatives and employees (and their respective advisors), to the extent
necessary to implement this Separation Agreement, (ii) any prospective purchaser
of the Company’s business in order to comply with the Company’s disclosure
obligations to or due diligence requests by any prospective purchaser of the
Company’s business, (iii) through filings with the Securities and Exchange
Commission in order to comply with its public company reporting and disclosure
obligations, and (iv) any party to the extent required by law, and (2) Executive
may disclose this Separation Agreement to his counsel, his tax and financial
advisors and his immediate family members, and the Executive may discuss his
separation from the Company and this Separation Agreement with persons with whom
he has a personal relationship to the extent such persons inquire of him
regarding these matters so long as the Executive does not misrepresent in any
manner the terms of his separation.



16.
Non-Disparagement.  The Parties agree that they will not take any action or make
any comment which impugns, defames, disparages, criticizes, negatively
characterizes or casts in an unfavorable light, the other.  Executive’s
obligation under this Paragraph shall apply to the Company and to the Released
Parties, including their officers, directors, management, employees, agents and
other representatives.  Executive agrees not to voluntarily provide assistance
or information to any person or entity pursuing any claim, charge or complaint
against the Company, except that nothing herein shall be interpreted to limit
Executive’s right to confer with counsel or to provide truthful testimony
pursuant to subpoena or notice of deposition or as otherwise required by law.



17.
Counterparts.  This Separation Agreement may be executed in counterparts, each
of which shall be deemed an original for all purposes.



[Remainder of page intentionally left blank]


 
page 5 of 6

--------------------------------------------------------------------------------

 
Both Parties have read this Separation Agreement, understand and agree to its
terms and enter into it voluntarily.  By signing below, Executive acknowledges
that he is receiving a signed copy of this Separation Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be signed as of the day and year first below written.
 

 
NEW YORK MORTGAGE TRUST, INC.
             
/s/ Steven R. Mumma
Date: February 3, 2009
By:
Steven R. Mumma
 
Title:
Chief Executive Officer
                 
Date: February 3, 2009
/s/ David A. Akre
 
DAVID A. AKRE

 
 
page 6 of 6

--------------------------------------------------------------------------------

 